FRANK, Judge.
Herbert Pinckney appeals from the judgment and sentences for petit theft, battery on law enforcement officer, resisting officer with violence and aggravated assault. We affirm his convictions but strike the costs.
At Pinckney’s sentencing hearing, the trial court expressly waived the imposition of all court costs and the judgment contains the notation: “Court Costs Waived.” Nonetheless, it ordered Pinck-ney to pay $20 to the Crimes Compensation Trust Fund under section 960.20, Florida Statutes. (1985), $2.50 under section 943.-25(4), Florida Statutes (1985), and $200 costs pursuant to section 27.3455, Florida Statutes (1985). The written judgment does not conform to the trial court’s pronouncement at the hearing. Yates v. State, 429 So.2d 815 (Fla. 2d DCA 1983). In addition, the inclusion within the judgment of costs permitted by section 27.3455, with the attendant denial of gain time until the costs are paid, offends the ex post facto proscription where, as here, Pinckney’s offenses were committed prior to section 27.-3455’s effective date. State v. Yost, 507 So.2d 1099 (Fla.1987).
Accordingly, we strike the costs imposed upon Pinckney. The judgment and sentences are otherwise affirmed.
CAMPBELL, A.C.J., and BOARDMAN, EDWARD F. (Ret.), J., concur.